           Case 1:16-vv-00788-UNJ Document 74 Filed 12/23/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0788V
                                     (not to be published)


    JOEL FLORES,

                        Petitioner,                          Chief Special Master Corcoran
    v.
                                                             Filed: October 25, 2019
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,                                          Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
                        Respondent.


Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

       On July 1, 2016, Joel Flores, (“petitioner”), filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) causally related to the influenza vaccination he received on
September 17, 2015. (Petition at ¶¶ 2, 12). On June 13, 2019, a decision was issued
by then Chief Special Master Dorsey, awarding compensation to petitioner based on the
parties’ stipulation. (ECF No. 60).

       Petitioner has now filed a motion for attorney’s fees and costs dates, September
27, 2019, (ECF No. 66), requesting a total award of $38,410.95, (consisting of $33,579.90
and attorney’s costs of $4,831.95). Pursuant to General Order #9, Petitioner filed a

1 Although I have not designated this Decision for publication, it will be made available on the United States
Court of Federal Claims’ website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note
(2012) (Federal Management and Promotion of Electronic Government Services). In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the
identified material fits within this definition, I will redact such material from public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:16-vv-00788-UNJ Document 74 Filed 12/23/19 Page 2 of 2



signed statement indicating that he did not incur out-of-pocket expenses. Id. at 2.
Respondent reacted to the motion on October 10, 2019, indicating that he is satisfied that
the statutory requirements for an award of attorney’s fees and costs are met in this case,
and deferring to the Court’s discretion to determine the amount to be awarded. (ECF No.
67). On October 3, 2019, petitioner filed his reply disputing reply. (ECF No. 68) disputing
respondent’s position that he has no role in resolving attorneys’ fees and costs and further
reiterating his view that his attorneys’ fees and costs in this case are reasonable.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. §
15(e). I have reviewed the billing records submitted with Petitioner’s initial request, and
based on my discretion and Vaccine Program experience, I find the requested hourly
rates and work performed to be reasonable. I therefore approve the requested amount
for attorney’s fees and costs.

       Accordingly, I hereby GRANT Petitioner’s Motion for attorneys’ fees and costs. I
award a total of $38,410.95 (representing $33,579.90 in attorney’s fees and $4,831.95 in
costs) as a lump sum in the form of a check jointly payable to Petitioner and his counsel,
Amber Diane Wilson, Esq. Petitioner requests the check be forwarded to Maglio
Christopher & Toale, PA, 1605 Main Street, Suite 710, Sarasota Florida 34236. In the
absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2
